Citation Nr: 0013533	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-25 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1981 
to May 1986.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which denied the claims for 
entitlement to service connection.  Jurisdiction over these 
claims was subsequently transferred to the Regional Office in 
Denver, Colorado (RO).

A December 1991 unappealed RO decision denied the veteran's 
original claims for service connection for low back and 
psychiatric disorders.  However, as noted in a Board remand 
in August 1996, as there is no indication in the record that 
the veteran was properly notified of this decision, the law 
and regulations pertaining to finality of unappealed RO 
decisions are not applicable.  Accordingly, the Board 
remanded this appeal to the RO in August 1996 for de novo 
adjudication of both issues, which was accomplished.  The 
Board remanded the case again in September 1997 for the 
purpose of obtaining additional medical evidence and 
affording the veteran psychiatric and orthopedic 
examinations.  The veteran failed to respond to the RO's 
letter requesting additional information relating to the 
putative medical records, and he failed to report for the 
scheduled VA examinations.

The Board also notes that, pursuant to a request from the 
veteran, the RO scheduled a personal hearing in May 1994.  
The veteran failed to report for the hearing.     
  

FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
low back disability.

2.  There is no medical evidence of a nexus between a current 
psychiatric disability and active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
2.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

                                                    Low Back 
Disability

Service medical records reveal that the veteran was treated 
for complaints of low back pain in April 1984, and was 
diagnosed with left-sided sciatica.  X-rays showed the 
lumbosacral spine was within normal limits.  At a follow-up 
appointment, diagnosis was lumbosacral strain.  In August 
1985, the veteran complained of pain in the chest and back 
after he had been lifting weights.  He was diagnosed with a 
muscle strain of the left pectoral.  At his separation 
examination in November 1985, the veteran's spine was 
indicated to be normal.  However, in January 1986, the 
veteran complained of low back pain of 1 1/2 weeks duration 
which had been getting worse.  He stated he had had back pain 
for 1 1/2 years, from lifting weights.  There was no physical 
deformity present.  Diagnosis was lower back strain/sciatica.  
There is no later separation examination report of record.

There are no post-service treatment records pertaining to the 
veteran's low back complaints in the file.  The veteran had a 
VA examination in April 1991.  On examination, there were no 
abnormalities.  Diagnosis was history of low back pain, 
without recurrence of sciatica, but with episodic low back 
pain with strain of left lumbosacral paraspinous musculature.  

Pursuant to a Board remand in September 1997, the RO 
scheduled the veteran for a VA orthopedic examination in June 
1999 to determine whether he had a current low back 
disability and, if so, whether it was causally linked to 
service.  He failed to report for that evaluation.  Notice of 
the examination was mailed to the veteran at his last known 
address; the notice was not returned as undeliverable.  The 
veteran also failed to respond to a December 1998 RO letter 
requesting additional information relating to relevant 
treatment records.

The veteran experienced episodes of low back strain 
associated with weight lifting in service and there was 
indication of sciatica during that time.  However, there is 
no evidence of record to show ongoing treatment of a low back 
disorder since service.  The most recent medical diagnosis is 
from an April 1991 VA examination, and that diagnosis is 
essentially based on history, rather than any objective 
demonstration.  The veteran failed to report for a VA 
examination scheduled in June 1999.   Thus, the Board must 
base its decision on the evidence currently of record.  
38 C.F.R. § 3.655.  

There is no medical evidence of a current low back 
disability, nor is there any medical evidence of a nexus 
between the veteran's claimed low back disability and 
service.  Thus, the veteran has failed to present competent 
evidence to meet two of the three elements required for a 
well grounded claim.  Epps, supra.  The 
Board has considered the veteran's statements to the effect 
that he has a chronic low back disability that began during 
service but, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, service connection for a low back 
disability is not warranted.

                                               B.  
Psychiatric Disorder

Service medical records show that the veteran was 
hospitalized from September to November 1984 for psychiatric 
difficulties, with a diagnosis of major depression, single 
episode without psychotic features.  He underwent a 
psychiatric evaluation in 1985, which resulted in a diagnosis 
of major depression, single episode, without psychotic 
features.  

Post-service medical records show that the veteran was 
diagnosed with an adjustment disorder and a "coping 
deficit" in June 1990 and an adjustment disorder in 1991.  A 
VA psychiatric examination was scheduled in 1991, after the 
veteran filed his original claim for service connection, but 
he failed to report for that evaluation.  A January 1992 VA 
psychiatric examination revealed a diagnosis of 
anxiety/depression, which was also noted in a January 1992 
Social Service Assessment.  The veteran was hospitalized at a 
VA medical center in 1992 for depressive disorder, not 
otherwise specified; continuous alcohol abuse; and a 
personality disorder. 

Pursuant to a Board remand in September 1997, the RO 
scheduled the veteran for a VA psychiatric examination in 
June 1999 to determine whether he had a current psychiatric 
disability and, if so, whether it was causally linked to 
service.  He failed to report for that evaluation.  Notice of 
the examination was mailed to the veteran at his last known 
address; the notice was not returned as undeliverable.  

Since the veteran failed to report for a VA examination 
scheduled in June 1999, the Board must base its decision on 
the evidence currently of record.  38 C.F.R. § 3.655.  While 
there is medical evidence of a psychiatric disorder during 
and within a few years of service, he had multiple diagnoses, 
to include alcohol abuse and a personality disorder, and no 
medical evidence has been submitted to show a nexus between a 
current diagnosis of an acquired psychiatric disability and 
any incident of active service.  Thus, the veteran has failed 
to present competent evidence to meet all three elements 
required for a well grounded claim.  Epps, supra.  

The Board has considered the veteran's statements to the 
effect that he has a psychiatric disability that either began 
during or was aggravated by service but, being a layman, he 
is not competent to give an opinion regarding medical 
causation or diagnosis, and his statements on such matters do 
not serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service 
connection for a psychiatric disorder is not warranted.








ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



